 376DECISIONSOF THE NATIONALLABOR RELATIONS BOARDGuy Gannett Publishing Company,d/b/a CentralMaine Morning SentinelandLocal 128, Port-landNewspaperGuild,a/w the NewspaperGuild.Case 1-CA-25297June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn December 30, 1988, Administrative LawJudge Arline Pacht issued the attached decision.The Respondent filed exceptions and a supportingbrief, the General Counsel filed a brief in supportof the judge's decision, and the Charging Partyfiled a brief answering the Respondent's exceptionsand in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as explained below and to adopt therecommended Order.The judge found, and we agree, that the Re-spondent had an established practice of granting anannual wage increase to all its employees not cov-ered by a collective-bargaining agreement.2 Theeditorial employees in this case who had selectedtheUnion as their bargaining representative re-mained within this class following certification andthe onset of contract negotiations,and thereforereasonably expected that the wage increase wouldcontinue to be part of their ongoing conditions ofemployment,at least until an initial collective-bar-gaining agreement was in place to establish a wagescale independent of the Respondent's past prac-tice,or until the parties had bargained to impasseabout changing these conditions. Neither event oc-curred here.In response to our dissenting colleague, we firstnote that while theamountof the general increaseisdiscretionary on the part of the Respondent, asubsequent decision to grant that year's increase torThejudge found,in the third paragraph of the section of her decisionentitled"Alleged Unfair Labor Practices,"that Eugene Poston,the Re-spondent's labor relations director,stated at the initial 1986 bargainingsession that the Respondent did not intend to deviate from its past prac-tice of granting a general wage increase each year In fact,the Respond-ent's intention to adhere to past practice,as set forth by Poston, con-cerned its policy on merit and step increases Poston testified further thathis expressed position regarding the Respondent's historical annual wageincrease policy"was not very clear"at that initial session.This factualerror by the judge does not affect our decision2 The parties stipulated that"From at least 1981 through 1987, in Janu-ary or February of each year,the employer granted to its employees notcovered by a collective bargaining agreement annual wage increases" inamounts varying from 8.9 percent in 1981 to 4 percent in 1987.some employees in the affected class and at thesame time withhold it-from others similarly situat-ed3 is a clear departure from an established prac-tice "to which the employer has already committedhimself."NLRB v. Katz,369 U.S. 736, 746 (1962).Further, it is of no legal significance that the Re-spondent did not explicitly agree to do what it wasobligated to do, given the state of negotiations inFebruary 1988, and what it had in fact done duringnegotiations in February 1987-maintain its prac-tice of wage increase parity for all employees notcoveredor, ashere, notyetcovered by a collec-tive-bargaining agreement.Additionally, as the judge found, the parties hadagreed on ground rules under which bargainingover economicissueswould be postponed untilafter noneconomic issues were resolved,and theRespondent did not seek to bargain over a changein those ground rules.In fact this agreement hadbeen earlier reliedon bythe Respondent in resist-ing a union request concerning a dental plan and areduced workweek. Simply stated, what the Re-spondent did here was to confront the Union withan obligation to make a decision on a proposedwage increase before the bargaining over noneco-nomic issues was concluded.4We therefore adopt the judge's finding that theRespondent violated Section 8(a)(5) of the Act bywithholding the 1988 general wage increase fromthe unit employees.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Guy Gan-nettPublishingCompany, d/b/a Central MaineMorning Sentinel,Waterville,Maine, its officers,agents, successors,and assigns,shall take the actionset forth in the Order.MEMBER JOHANSEN,dissenting.Generally, an employer whose employees electunion representation is not permitted to changewages as it had done before representation. It maydo so,however,if the changes are "automatic in-creasesto which theemployer has already commit-ted himself. . . ."NLRBv.Katz,369 U.S. 736,3 CfPostal Service,261 NLRB 505 (1982),relied on by our dissentingcolleague.There the employer's past practice was to distinguish betweenrepresented and unrepresented employees from the date of certification ofthe former's bargaining representative Further,the Board stressed,in dis-missing the 8(a)(5) allegation,that the timing as well as the amounts ofwage increases were subject to the employer's sole discretion.4 Chairman Stephens would rely on this rationale alone. Member Hig-gins would additionally rely on the judge's finding that, in any event, theRespondent's oral and written notices to the Union of its 1988 wage pro-posal, in the circumstances of this case,did not afford the Union a rea-sonable opportunity to respond.295 NLRB No. 42 CENTRALMAINE MORNING SENTINEL377746 (1962). The Respondent here-involved in theprolonged negotiation of an initial contract-failedto include newly represented employees in a yearlyincrease accorded unrepresented employees as ithad a year earlier. The Union had requested thatparity be maintained while negotiations continued.The Respondent did not agree. As inKatz,"theraises here in question were in no sense automatic,but were informed by a large measure of discre-tion." Ibid. I am not persuaded that the Respond-ent undertook to maintain parity, nor that the raisewas "automatic" within the contemplation ofKatz.Iwould dismiss the complaint.''Postal Service,261 NLRB 505 (1982).Thomas J. Morrison,Esq.,for the General Counsel.GeoffreyK Cummings, Esq. (Preti,Flaherty,Beliveau &Pachios),of Portland,Maine, for the Respondent.E.David Wanger,Esq. (Angoff,Goldman,Manning, Pyle,Wagner & Hiatt),of Boston,Massachusetts,for theCharging Party.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. Upon acharge filed on February 26, 1988, a complaint issued onApril 21 alleging that the Respondent, Guy GannettPublishingCompany, d/b/a CentralMaine Morning Sen-tinel (the Respondent) violated Section 8(a)(1) and (5) ofthe National Labor Relations Act (the Act) by refusingto grant a wage increase to employees in a bargainingunit represented by the Charging Party, Local 128, Port-land Newspaper Guild (the Union). The Respondent an-swered on May 6 denying that it had committed anyunfair labor practices.The casewas triedbeforeme in Boston,Massachu-setts, on September 29, 1988,atwhich time the partieshad full opportunity to examine witnesses,introduce doc-umentary proof, and present oral argument.Taking intoaccount the witness' demeanor,and on the entire record,including posttrial briefs submitted by the parties, pursu-ant to Section 10(c) of the Act, I make the followingFINDINGS OF FACTI.JURISDICTIONAL FINDINGSRespondent, a corporation with an office and place ofbusiness in Waterville,Maine, has been engaged in publi-cation of a newspaper.Respondent had membership in orsubscribes to interstate news services includingthe Asso-ciated Press and the United Press International and alsoadvertises nationally sold products.In addition,Respond-ent in the course andconduct ofits business operations,annuallyderivedgross revenues in excessof $200,000.The complaintalleges,Respondent admits, and I findthat it is an employer within the meaning of Section2)(2), (6), and (7) of the Act.The Unionis a labor organization within the meaningof Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESIn May 1986, the Union was certified as the collective-bargaining representative for editorial department em-ployees at the Respondent's offices in Waterville, Sko-whegan, and Farmington,Maine.Negotiations began inmid-July with LeoDucharme,an International repre-sentative of the Union leading the employee bargainingcommittee and Eugene Poston,labor relations director,serving as the Respondent's chief spokesman.When bargaining commenced,the parties adopted cer-tainground rules, including agreement that economicissueswould be reserved until noneconomic issues wereresolved.The record is undisputed that consistent withthisagreement,when the Union asked in late 1987whether an improved dental plan and a reduced work-week granted to unrepresented employees could notextend to unit employees as well,the Respondent resist-ed on the ground that such matters involved"hard eco-nomics" andhad to be deferreduntil noneconomic issueswere settled.GuildagentDucharme also testified thattheRespondent resisted the Union's effort to reachagreement to continue the Company's sick leave plan forthe same reason.'However, in December 1987, the par-tiesdid agree to reimburse employees for automobiletravel expenses.Moreover,during the preliminary stages of bargaining,Union Representative Ducharme briefly alluded to an-other economic concern:he told Respondent's negotia-tors that the Company would be expected to grant itscustomary general wage increase in January or February1987, justas ithad in the past. He was referring to theRespondent's traditional practice of granting its unrepre-sented employees an annual wage increase which variedfrom 8.9 percent in 1981 to 4 percent in 1987.Poston an-swered at that time that the Respondent did not intendto deviate from past practice.Subsequently,at a bargaining session in January 1987,with noneconomic issues still on the table,theUnionpointed out that the annual wage increase soon would bedue. Specifically,Ducharme stated that the annual in-crease should be granted to the editorial employees justas it had in the past. The Company replied that it agreedto grant the general wage increase,no additional wageadjustments for the newly represented members of theeditorialunitwould be forthcoming that year. When theUnion refused to acquiesce to this position,the Respond-ent extended a general wage increaseof 4 percent toboth unrepresented and editorial unit employees withoutfurther comment.The SentinelEmployeeHandbook describes theannual wage raise as "[a]n increase determined periodi-'Although the record is vague on this matter,itappears that at an un-specified time during the course of negotiations,the editorial unit em-ployees began receiving sick leave benefits,although the parties had notagreed in writing to the terms of the program.The Respondent incorrectly asserted in its brief that the parties bar-gained about merit increases.In fact,the transcript shows that Ducharmedid not recall discussing this subject. (See Tr. 26.) 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcally bySentinelManagement,intended to reflect eco-nomic and competitive conditions." (G.C. Exh.2 at 10.)2To augment this description,Robert Moorehead,generalmanager of the newspaper,explained that the amount ofthe annual increase was influenced by a comparison withwage rates offered by comparable newspapers in the areaand the condition of the national, state,and local econo-my. Although Moorehead maintained that the wage in-crease decision was subjective and discretionary and thatthere was no cap above which he would refuse to go, heconceded that he was opposed to a raise which fellbelow 4 percent. 3In early January 1988, the Union again urged the Re-spondent to grant general wage increases to its memberstogether with the unrepresented employees.At a negoti-ating sessionof January 14, theRespondent's spokesman,Poston, stated that a 4-percent wage raise would be ex-tended to unit employees provided that the Union wouldmake no further demands with regard to general wageadjustments.Ducharme rejected the proposition,charac-terizing it as a take-it-or-leave-itproposal.At the nextbargaining meeting on January 22,Poston handed Du-charme a letter which restated Respondent's position inthe following terms:[The]Employer proposes a general wage in-crease of 4 percent to be effective February 1, 1988for all employees of the Editorial Department .. .provided the Guild acknowledges in writing thatsuch general increase will fully satisfy the Employ-er's obligation with regard to general wage adjust-ments for the period extending from May 8, 1986 toFebruary5, 1989.In the event the Guild does not notify the Em-ployer of acceptance of the above proposal by Feb-ruary 1, 1988, the Employer will consider the pro-posal to be rejected by the Guild and the matter ofgeneral wage adjustments continuesto be open fornegotiation. [G.C. Exh. 3.]The Guild advised its members of the Company's pro-posal in a bulletin dated January 22 pointing out that toaccept it would put an end to bargaining for a retroac-tive pay increase. [R. Exh.1.]By letter of February 8,theUnion rejected the Respondent's proposal and re-fused to waive its right to negotiate wage adjustmentsretroactively and prospectively.In the Union's view, forthe Respondentto impose such a condition and to unilaterally with-old [sic]the traditional February increases is . . . anunfair labor practice.Our position. . .continues tobe that the employer had an obligation to grant thetraditionalFebruaryincreases. . . . [G.C. Exh. 4.]annual wage increase.Poston reaffirmed the Company'sposition,stating that it would be imprudent to grant ageneral increase and thereby lose bargaining powerwhen the matter of retroactive adjustments was ad-dressed.He then urged the Union to present a counter-proposalwhich Ducharme refused to do. As a conse-quence of this stalemate,the editorial unit employeeswere denied a 4-percent raise granted to the unrepresent-ed workers.By the time of the instant hearing,the par-ties had held 50 bargaining sessions,but had failed to re-solve this dispute or execute a final contract.II.DISCUSSIONIt is axiomatic that an employer may not unilaterallyalter terms and conditions of employment without af-fording the union representing its employees a meaning-ful opportunityto negotiate"in fact." NLRB v. Katz,369U.S. 736, 743 (1962). This precept providesthe startingpoint for analyzing the two issues in this case:first,whether the 1988 general wage increase was a fixed termof employment within the meaning of Section 8(d) of theAct and, second, if it was, whether the Respondent with-held the increase without bargaining with the Union inviolation of Section 8(a)(5).A. The Wage Increase Was a Condition ofEmploymentIn determining whether a particular practice should becharacterized as a term or condition of employment, theBoard has examined the regularity of the practice andway in which the employer has treated it. See, e.g.,UARCO Inc.,283 NLRB 298 (1987) (employer unlawful-lywithheldincrease to newly represented employeeswho had received increase equal to those of competitorfor 17 years);SouthernMichigan Gas Co.,198NLRB1221 (1972) (employer violated Sec. 8(a)(5) by discon-tinuing wage increase policy in effect for 20 years);GasMachinery Co.,221 NLRB 862 (1975) (bonuses awardedfor 6 years were part ofwage structure);Allied ProductsCorp.,218 NLRB 1246, 1252-1253 (1975).On applying these criteria to the instant case, there canbe no question that the annual wage increase was a fixedcondition of employment. As noted above, the Respond-ent regularly granted an across-the-board annual increasefor many years,at least since 1981. Given the consisten-cy of the Respondent's practice, the work force surelywas entitled to regard it as a permanent element in theirwage structure program.Moreover,theRespondentitself made it clear that a per annum raise was an integralpart of its Salary Administration Plan, stating unequivo-cally that:At thebargainingmeeting following receipt of thisletter, the parties againfocusedon the question of the2 The annual general wage increase is one facet of a "Salary Adminis-tration Plan" in effect at Respondent's facility.aAlthough Moorehead said he had no ceiling on pay hikes, he dis-closed that in the early 1980s,when the Respondent realized it was lag-ging behind industry wages by 14 or 15 percent,it chose to cure this in-equity by stretching increases over a 2-year period.[a]t least once in each year, the salary range willbe reviewed,to assure that the salary ranges meetthe plan objectives.Traditionally,significant gener-al increases are madeFebruary 1. [G.C. Exh. 2 at6.]This pronouncement establishes beyond doubt that thegeneral wage increase was a basic term of employment. CENTRAL MAINE MORNING SENTINEL379The Respondentsubmits that the annual pay raise wasdiscretionary and subjective and, therefore,was not amandatorysubject of collectivebargaining.To be sure,theRespondent retained discretion to determine theamount of the pay raise.But the exercise of some discre-tion is not fatal to the conclusion that the raise was acondition of employment.SeeGasMachinery Co.,supraat 863-864;Allied Products Corp.,supra at 1252;GeneralMotors AcceptanceCorp.,196 NLRB 137 (1972), enfd. 476F.2d 850,853-854(1stCir. 1973). Here,Respondent fol-lowed a consistent course:It did not deviate from yearto yearin deciding that a raisewouldbe granted; it ap-plied a formula derived from uniform factors across-the-boardand granted it to all employees whose wages werenot governedby collective-bargaining agreements. SinceRespondentand the Union had not reachedagreementon a labor contractby February1, the represented edito-rial unit employees(unlike other represented workers al-ready coveredby extant labor contracts) continued to beeligiblefor the1988 raise as an absolute condition oftheir employment.B. RespondentUnilaterallyWithheldtheWageIncreaseBecause the wage increase was a conditionof employ-ment, the Respondent was not proscribedfromunilater-ally granting it to the editorial unit employees. On theother hand,the Respondentcould not withdraw the in-crease unless impasse was reachedafter theUnion wasaffordeda meaningfulopportunityto bargain,or waivedits right to bargain about the change.The General Coun-sel andthe Charging Party claim, contraryto the Re-spondent,that neither of these circumstances occurred inthis case.Section 8(d) of the Act obligatesan employer to bar-gain in good faith over terms and conditionsof employ-ment such as the 1988 general wage increase at issuehere. In defining the parties'obligations underthe Act,the SupremeCourthas statedthat "Collectivebargaining.. . is not simply an occasionfor purelyformal meetingsbetween management and labor,while eachmaintains anattitude of `take it or leave it';itpresupposes a desire toreach ultimate agreement."NLRBv.Insurance Agents,361 U.S. 477, 485 (1960).The Boardand the courts are particularly vigilant inscrutinizing bargaining when an employer proposes tochange terms of employment during initial contract ne-gotiations,recognizing that such changes can jeopardizethe efficacy of a newly certifiedunion.See, e.g.,EasternMaineMedical Center,253 NLRB 243, (1980),enfd. 658F.2d (1st Cir. 1981). Thus, inNLRB v. United AircraftCorp.,490 F.2d 1105, 1110 (2d Cir.1973), in rejecting theemployer's argument that it should be allowedto with-hold wage increases to improve its bargaining position,the courtof appeals reasoned:If the Company's position were accepted, an em-ployerwould appear to be entitled,in the hope ofimproving its bargaining position,to alter all condi-tions of employmentafterunion certification,reduc-ing wages to the legal minimum and allowing thework environment to deteriorate.The devastingimpact that such action would have upon the exer-cise of Section 7 rights in indisputable.On applying the reasoning of the above-cited cases to thefacts of this controversy,I conclude that the Respondentfailed to provide the Union with a meaningful opportuni-ty tobargain before withdrawing the 1988 wage raise.To brieflyrecapitulate the operative facts, the recordshows that while the parties were still engaged in negoti-ating noneconomic issues in keeping with their groundrules, the Respondent orally advised the Union on Janu-ary 14,1988, that it would grant the annual wage in-crease to the editorial employees if, by February 1, theUnion agreed to forgo bargaining about additional wageadjustments.Respondentformally conveyeditspositioninwriting on January 22, but the Union did not replyuntilFebruary 8 with a letter rejecting the proposal.Consistent with its proposition,the Respondent gave a 4-percent rate increase to unrepresented employees anddenied it to the editorial unit members.In analyzing the parties'bargaining conduct, it is im-portant to bear in mind that management and the Unionhad agreed voluntarily on ground rules which wouldgovern their negotiations; they first would bargain aboutnoneconomic issues and then dealwiththe generallymore taxing economic subjects.Their agreement did notreflect polite rules of etiquette;rather, it grew out of theexperience of seasoned negotiators who for reasons oftheir own took this rule of order seriously.4 (Cf.EasternMaineMedical Center,supra at 232-233 (1980).) TheUnion was entitled to rely on this agreement in framingits bargaining strategy and had no duty to bargain at thistime.The Respondentwas not atliberty torearrange thestructure of negotiations simply because the annual wageincrease came at an inconvenient time.Rather, theburden was on Respondent to maintain the status quoand bargainaboutwage adjustments at a timewhen thatissue properly was on the table.Respondent contends that the parties resolved otherecomomic concerns during the course of negotiations;consequently, the Union waived any right to claim thatbargaining over the general wage increase was barred.The recorddoes not support the Respondent's thesis.Thus, it is uncontroverted that the Respondent insistedon deferring discussion of such issues as a reduced workweek and a dental plan until economic issues were on thebargaining table.It is true that several matters such asreimburseable travel expenses and sick leave benefitswere handled out of turn,but discussion of a few,isolat-ed economic topics(far less critical to employees thanthe subject of wages) does not establish a patten of con-duct or disrupt the order which the parties themselvesadopted.The status of negotiations between the Respondent andtheGuild distinguishes this case from the situation inWinn-Dixie Raleigh, Inc.,267 NLRB 231 (1983).In that4Ducharme was employed by the Guild for more than 15 years and asan International representative, was responsible for negotiating contractsPoston administered labor agreements throughout his 14 years with theRespondent and participated in negotiations for at least 8 of the currentcontracts 380DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcase, both the employer and the union had exchangedspecific proposals regarding wage increases;the unionrejected the employer's offer, and then told the employeritwas free to implement the raise for the represented aswell as unrepresented employees and it would seek anadditional amount from the NLRB.The administrativelaw judge found that the parties had bargained over thewage increase and, in addition,had almost completedtheir negotiations.In these circumstances,the administra-tive law judge, with Board approval,found that the Re-spondent satisfied its bargainingduty.5Unlike the bar-gaining history inWinn-Dixie,there is no evidence herethat the parties had exchanged or considered wage pro-posals.6To the contrary,they had agreed to shelve eco-nomic issues until the pending noneconomic matterswere resolved.More was at stake here than the order of bargaining.When the Respondent's bargaining strategy is examinedin context,it is clear that whatever the outcome, theUnion was put into a no-win position.If the Unionwanted to assure that its unit members received the wageincrease to which they were entitled,itwould have togive up its right to bargain over other wages altogether.If the Union rejected Respondent's proposal, the editori-al employees would be denied a raise they had goodreason to expect.Once the wage increase was withheld,the damage to the Union'sprestigewas accomplished.Bargaining at some unspecified future date could notcompensate the represented employeesfor theloss of awage increase given to all unrepresented employeesmonths earlier.Thus,by posing untenable options, theRespondent cast the Union into the mold of an ineffec-tive bargaining agent.The Supreme Court's rule requir-ing maintenance of the status quo during collective-bar-gaining negotiations was designed to prevent just suchsituations.SeeNLRBv.Katz,supra.By setting a deadlinefor the Union's response only 1week after it formally presented its position on the wageincrease,Respondent did not afford the Union sufficientopportunity to bargain"in fact."NLRBv.Katz,supra at743.TheRespondent's haste deprived the Union of thetime to deliberate,to reflect on a whole range of issuesso that it could decide what compromises to make andwhat proposals to resist.Respondent's insistence on aquick reply provides further evidence that it did notintend to engage in a meaningful give and take on thisissue.Even if the parties had not agreed to defer eco-nomic issues,1week is hardly sufficient time for theUnion to formulate a thoughtful counterproposal. SeeMilwaukee Terminal Service,282NLRB 637 (1987) (em-ployer violated Sec. 8(a)(5) where offer to discuss majorchange with union 3 days before implementation,too lateto allow study of the offer or exploration of compromiseof the issue);Rose Arbor Manor,242 NLRB 795, 798(1979) (employer's letter notifying union of planned uni-lateral action prevented meaningful bargaining).Respondent submits that it gave the Union adequatenotice since Poston orally advised Ducharme on January14 of its intentions with regard to the annual wage in-crease.In the circumstances present here,the Respond-ent'soralcommunication cannot constituteeffectivenotice.Itwill be recalled that, in 1987, the Respondentalso attempted to take the same position it did in 1988,that is, to use the annual wage increase as a bargainingchip.When the Union protested,the Respondent relent-ed and granted the wage increase to the editorial em-ployees together with other unrepresented workers. TheUnion had no reason to assume that the Respondentwould persist in 1988 when it had retreated with respectto that same issue in the past.For the reasons set forth above, I find that the Re-spondent did not satisfy the Act's command to bargain ingood faith with the representative of its employees overthe wage increase issue.Therefore, by unilaterally with-holding the 1988 increase from the editorial unit employ-ees, Respondent violated Section8(a)(5) of the Act.CONCLUSIONS OF LAW1.The Respondent,Guy GannettPublishing Compa-ny, is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Union, Local 128, Portland Newspaper Guild,isa labor organization within the meaning of Section2(5) of the Act.3.The Unionis the exclusive bargaining representativeof Respondent's employees in the following appropriateunit:All full-timeand regularpart-time editorialemploy-ees, employed by the Employerat itsWaterville,Skowhegan and Farmington,Maine facilities, butexcludingallother employeesguards andsupervi-sors asdefined in the Act.4.By unilaterally withholding the 1988 general wageincrease without affording the Union an opportunity tobargainwith respect thereto,Respondent has violatedSection 8(a)(5) and(1) of the Act.5.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice,I shall recommend that Respondentbe ordered to cease and desist therefore and take certainaffirmative action designed to effectuate the purposes ofthe Act, including the posting of appropriate notices and,on request,bargaining with the Union in good faith.?6 See alsoAnacondaEnccsonInc.,261 NLRB831, 834-835 (1982), inwhich the administrative law judge also found that because wage issueswere on the bargaining table 3 weeks before a scheduled increase, thedenial of the increase to represented workers did not violate Sec. 8(a)(5).6 The Union's brief remindersto theRespondent that the annual gener-alwage increase soon would be due certainly cannot be characterized asa discussion of an economic proposal7 In order to ensure that the employees in the appropriate unit will beaccorded the services of their selected bargaining representative for theperiod provided by law,the initial period of certification shall be con-strued as beginning on the date Respondent commences to bargain ingood faith with the Union as the statutory bargaining representative inthe appropriate unit.SeeMar-Jac Poultry Co,136 NLRB 785, 786-787(1962). CENTRALMAINE MORNING SENTINELSinceRespondent has been found to have withheldwage increases to which bargaining unit employees wereentitled and would have receivedbut forRespondent'sunilateral action in violation of Section 8(a)(5) and (1) ofthe Act. I shall recommend that each of the affected em-ployees in the bargaining unit described above in Con-clusions of Law 3 be reimbursed for the increases theywould have received from February 1, 1988, to thepresent by payment to them of the difference betweentheir actual wages and the wages they would have re-ceived hadthe same4-percentincreases been granted tothem as were awarded to unrepresented employees. Theamount shall be computed on a quarterly basis in themannerset forth inF.W. WoolworthCo., 90 NLRB 289(1950), plus interest as computed inNew Horizons for theRetarded,283 NLRB 1173 (1987).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed8ORDERThe Respondent, Guy GannettPublishingCompany,d/b/aCentralMaineMorning Sentinel,Waterville,Maine, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargaincollectivelywith the Unionwith respect to the 1988 general wage increase or anyother term or condition of employment by unilaterallywithholding said increase in the appropriate unit repre-sented by Local 182, Portland Newspaper Guild.(b) In any like or relatedmannerinterfering with, re-straining,or coercing employees in the exerciseof rightsguaranteed in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively in good faith withtheUnion as the exclusive collective-bargaining repre-sentative of its employees in the appropriate unit de-scribed above in Conclusions of Law 3.(b)Make whole the employees in the appropriate unitfor any monetary losses they have suffered by reason ofRespondent's unilateral withholding of the 1988 generalwage increase in the manner set forth above in theremedy section.(c)Preserve and, on request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post at its Waterville,Skowhegan,and Farming-ton,Maine facilities copies of the attached notice marked8 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.381"Appendix."9 Copies of the notice, on forms providedby the Regional Director for Region 1, after beingsignedby theRespondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted.Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 1 in writ-ingwithin 20 days from the date of this Order, whatsteps the Respondent had taken to comply.9 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT unilaterally withhold the 1988 generalwage increase for editorial employees represented byLocal 128, Portland Newspaper Guild without adequatenotice and appropriate opportunity to bargain with re-spect thereto being afforded to the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed by Section 7 of the National LaborRelations Act.WE WILL, on request, bargain in good faith with theUnion as exclusive collective-bargaining representative ofour employees in the following appropriate unit:All full-time and regular part-time editorial employ-ees, employed by the Employer at its Waterville,Skowhegan and Farmington,Maine facilities, butexcluding all other employees guards and supervi-sors as defined in the Act.WE WILL make whole the employees in the above ap-propriate unit for any monetary losses they may havesuffered by reason of our unilateral wihholding of the1988 general wage increase.Guy GANNETTPUBLISHINGCO. D/B/ACENTRAL MAINEMORNINGSENTINEL